Appeal from an award of death benefits made by the State Industrial Board under the Workmen’s Compensation Law. It is urged that decedent did not sustain an accident. He was a groom and had been out riding a green saddle horse used in hunting. Upon returning to the stables he was in agony and complained immediately of the pain in his side. An operation revealed a diverticulitis of the sigmoid. The medical testimony connected the ruptured intestine with the riding and the abdominal tension associated with it. *910Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.